       Case 3:18-cv-01554-EMC Document 170 Filed 06/25/21 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                          JUN 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
CRISTA RAMOS; et al.,                            No.   18-16981

                Plaintiffs-Appellees,            D.C. No. 3:18-cv-01554-EMC
                                                 Northern District of California,
 v.                                              San Francisco

CHAD F. WOLF, Secretary of Homeland              ORDER
Security; et al.,

                Defendants-Appellants.

Before: CALLAHAN, CHRISTEN, and R. NELSON, Circuit Judges.

      The parties’ motion to refer this case to the Circuit Mediation Program is

granted, the deadline for filing supplemental briefs is suspended, and proceedings

on the pending petition for rehearing and rehearing en banc are stayed pending

further order of the court. The Circuit Mediator shall inform the panel of the status

of the mediation efforts within 28 days of the entry of this order.
